Citation Nr: 1503638	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-32 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel











INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

By way of background, the Veteran was granted entitlement to service connection for post-traumatic stress disorder (PTSD) in March 2011 and was assigned a 50 percent rating.  The Veteran appealed the assigned rating to the Board.  The issue of entitlement to a higher initial rating for PTSD was before the Board in February 2013 and May 2014.  In May 2014, the Board denied the Veteran's claim for a higher rating for PTSD but found that the issue of entitlement to a TDIU had been raised by the record and was within the jurisdiction of the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  The May 2014 Board decision remanded the issue of entitlement to a TDIU for further development.  As discussed below, the AOJ substantially complied with the Board's remand instructions and the Board can proceed to adjudicate the appeal.  


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

This duty to notify was satisfied by way of a June 2014 letter that informed the Veteran of his duty and VA's duty for obtaining evidence.  In addition, the letter met the notification requirements for entitlement to benefits set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in the development of the claim.  Here, the Veteran's pertinent private treatment records, as well as the Veteran's VA treatment records dated through September 2013, have been associated with the claims file.  In June 2014, VA determined that the Veteran is receiving Social Security Administration (SSA) benefits due to age and not disability.  As such, there is no obligation to obtain SSA records.  Moreover, in June 2014 VA determined that the Veteran does not have a Counseling Evaluation Rehabilitation file for vocational rehabilitation.  In August 2013 and June 2014, the Veteran was sent VA Form 21-8940, Veterans Claim for Increased Compensation Based on Individual Unemployability.  To this date, the Veteran has not submitted the completed form.  The Veteran returned the response to the June 2014 notice letter and selected the option that stated that he had enclosed all remaining evidence or that he had no additional evidence to submit.  Thus, the Board finds that there remain no pertinent outstanding records and that VA adjudication of the appeal may go forward.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

The Veteran was afforded VA examinations for his service-connected disabilities in January 2011, January 2012, March 2013, and September 2013.  These examiners conducted an appropriate evaluation of the Veteran and provided a discussion regarding the impact of the Veteran's service-connected disability on his ability to work.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  An additional VA examination is not necessary as the medical evidence of record is adequate to decide the claim.    

The issue of entitlement to TDIU was adequately developed upon remand, to include providing the Veteran with required notice and VA Form 21-8940 in June 2014.  The record includes VA examinations that address the impact of his service-connected disabilities on his occupation.  Thus, the Board finds that there has been substantial compliance with the May 2014 remand directives and the Board can proceed with adjudicating the claim.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In the instant case, service connection is in effect for PTSD, rated 50 percent from October 23, 2009; diabetes mellitus type II, rated 20 percent from March 11, 2013; peripheral neuropathy of the right and left lower extremity, each rated 20 percent from March 11, 2013; tinnitus, rated 10 percent from September 14, 2012; and a noncompensable rating for bilateral hearing loss.  As such, the Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) effective March 11, 2013.    

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a total disability evaluation may still be assigned on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director of Compensation and Pension Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, the RO did not refer this particular case for extra-schedular consideration nor does the Board find that such referral is warranted.  

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

In the instant case, the Veteran contends that his service-connected PTSD affected his ability to work.  The Veteran states that he had several different jobs due to his "inability to get along with bosses and co-workers" and that he oftentimes found it easier to "get a new job" rather than working with his co-workers.  He stated that sometimes he would stay at a job for three to six weeks before finding a new job.  He also stated that he worked for forty years, primarily as a truck driver as it helped him cope with his PTSD symptoms since he was able to drive alone.  See April 2011 notice of disagreement and December 2011 VA Form 9.        

The Veteran's family members submitted statements regarding the severity of his PTSD.  The Veteran's wife stated that his PTSD impacted his occupation as it interfered with his ability to work with others.  She stated that he was "always unhappy with his employment until he bought his own truck and was his own boss" but that he would still "get upset at companies he worked for when hauling loads."  See May 2011 wife's lay statement.   

As noted above, the Veteran did not submit a completed VA Form 21-8940 regarding his employment history.  However, he did submit a letter from a former employer in May 2013.  The employer stated that the Veteran was hired in 2002 and that there were no problems with the Veteran's employment within the first six months.  After the first six months, the Veteran would argue with co-workers and it was noted that the co-workers found the Veteran "difficult."  It was also noted that the Veteran left the job voluntarily but that the employer would not hire him again. 

The Veteran's VA treatment records reveal that he has a high school diploma and that his PTSD symptoms did interfere with his "ability to associate at work."  See November 2009 and October 2010 VA treatment records.  A November 2009 VA treatment record noted that the Veteran had recently retired.  A January 2012 VA treatment record noted that the Veteran had an inability to work with others and that the Veteran reported that his trucking career was the "only way I can work, alone on my own terms."  A March 2013 VA treatment record further noted that the Veteran's "solitary" trucking career helped him cope with his PTSD symptoms and that "when a stroke forced him into retirement his [PTSD symptoms] actually got worse."      

The Veteran was afforded three VA examinations for his PTSD in January 2011, January 2012, and March 2013.  The Veteran stated that he had at least fifty jobs since his separation from the military and that his employments would last anywhere from six months to approximately four years.  The Veteran reported a history of having difficulty getting along with co-workers and supervisors but that he was never fired.  He reported that when he owned his truck and was his own boss, he performed "well for about 9 years."  The Veteran reported that he last worked in September 2009 and that he had a stroke in May 2010.  See January 2011 VA PTSD examination report.  The January 2011 examiner found that the Veteran had moderate impairment in work due to his PTSD but that he had "generally satisfactory functioning."  During his January 2012 VA PTSD examination, the Veteran reported that he had stopped working after his stroke that resulted in a severe right eye vision condition and that he currently needs assistance driving due to his right eye vision condition.  
The March 2013 VA PTSD examiner noted that the Veteran had a history of conflict with supervisors and that he sought isolated employment opportunities prior to his retirement in 2009.  The examiner also stated that the Veteran reported a "solid employment history prior to medical conditions becoming prominent with no periods of extended unemployment, and no time lost secondary to mental health concerns" prior to his 2009 retirement.  The Veteran stated that he "just made a decision that I could not work" due to his role as a supervisor at a "warehouse" and due to his physical impairments resulting from a stroke.  The Veteran reported that he was a punctual and reliable employee when he was working and that he had no time lost for mental health reasons.  He also reported no periods of unemployment persisting longer than three months.  After a thorough evaluation of the Veteran, the examiner specifically opined that the Veteran's mental health difficulties did not render him unable to secure and maintain substantially gainful physical or sedentary employment and that the Veteran was best suited for an environment with minimal social contact.  

The Veteran was also afforded a VA examination in September 2013 for his diabetes and associated peripheral neuropathy.  During the examination, the Veteran reported that he did not believe he could professionally drive a truck with diabetes and peripheral neuropathy.  During a September 2013 VA examination for his hearing loss and tinnitus, the Veteran reported that his hearing conditions impacted his ability to work due to his limitations in hearing background noise.  

In light of the evidence of record, the Board finds that the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  Initially, the Board acknowledges the Veteran's contention that his diabetes and peripheral neuropathy make it difficult for him to drive a truck.  However, it appears that the Veteran's last employment in 2009 was in a warehouse and there is no probative evidence of record that the Veteran's diabetes and peripheral neuropathy would prevent employment in a field other than driving a truck.  Additionally, even though the Veteran contends that his service-connected hearing impairments impact his ability to hear background noise, there is no probative evidence of record that the Veteran's hearing impairments would prevent him from securing or following a substantially gainful occupation.    

It appears that during the March 2013 VA PTSD examination, the Veteran implied that both his promotion to a supervisor role and his stroke impacted his decision to retire.  Even considering that the Veteran's promotion to a supervisor role impacted his ability to work in that particular environment, the March 2013 VA examiner specifically opined that the Veteran's mental health difficulties did not render him unable to secure and maintain substantially gainful employment.  The examiner also stated that the Veteran was best suited for an environment with minimal social contact, which is illustrated by the Veteran's own personal statements that he functioned "well" for the approximately nine years he owned his own truck.  See January 2011 VA examination report and March 2013 VA examination report.   

The Board acknowledges that the May 2014 Board remand stated that the Veteran's "unemployability may be as a result of his service-connected PTSD." However, after thorough review of the evidence, the Board finds that the Veteran is not unemployable due to his PTSD, specifically in light of the probative March 2013 VA examination report.  The Veteran reported no time lost from work due to mental health and he reported that he was never fired.  Even though the record reveals a history of difficulty with supervisors and co-workers, the evidence of record indicated that the Veteran's PTSD did not prevent working in environments with minimal social contact.      

Moreover, the Board finds it significant that the Veteran contends that he could not work after his non-service connected stroke.  Additionally, the Veteran himself reported that he has significant vision impairment in his right eye and that he needs help driving due to his vision.  See January 2012 VA PTSD examination.  

Thus, the preponderance of the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of service-connected disabilities, either individually or in the aggregate.  Rather, it appears that his difficulty is attributable to his non-service connected impairments, to include his stroke and his significant vision impairment of the right eye.  In reaching the conclusion to deny this claim, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is denied. 





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


